UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8072


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

WILLIE LEWIS REESE,

                  Defendant – Appellant.



                              No. 09-7191


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

WILLIE LEWIS REESE,

                  Defendant – Appellant.



Appeals from the United States District Court for the Western
District   of   North  Carolina,   at   Charlotte.     Robert   J.
Conrad, Jr.,   Chief  District   Judge.      (3:05-cr-00241-RJC-1;
3:07-cv-00507-RJC)


Submitted:    December 29, 2009             Decided:   January 12, 2010


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.
No. 08-8072 dismissed; No. 09-7191 affirmed by unpublished per
curiam opinion.


Willie Lewis Reese, Appellant Pro Se.       Keith Michael Cave,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In these consolidated appeals, Willie Lewis Reese, a

federal prisoner, appeals the district court’s August 4, 2008

order    denying    his       motion     for       release    on   bond    pending       the

disposition of his 28 U.S.C.A. § 2255 (West Supp. 2009) motion

(No.    08-8072)    and      May   15,      2009    order    granting     in    part     and

denying in part his motion seeking leave to appeal in forma

pauperis (No. 09-7191).            The district court dismissed the § 2255

motion on October 16, 2008, while Reese’s appeal in No. 08-8072

was pending in this court.

            Although      a     district       court     order     denying      a   § 2255

movant’s request for release on bond pending the disposition of

his § 2255 motion is an appealable collateral order, see United

States    v.   Smith,        835   F.2d      1048,     1049-50     (3d     Cir.     1987);

Cherek v. United States, 767 F.2d 335, 337 (7th Cir. 1985), in

light of the district court’s dismissal of the § 2255 motion,

Reese’s appeal of the August 4, 2008 order denying his motion

for release on bond is now moot.                      See Incumaa v. Ozmint, 507

F.3d 281, 285-86 (4th Cir. 2007) (setting forth the principles

of   appellate     mootness).          We    therefore       dismiss    the     appeal   in

No. 08-8072 as moot and deny leave to proceed in forma pauperis.

            Turning to the district court’s order granting in part

and denying in part Reese’s motion seeking leave to appeal in

forma    pauperis,      we     have      reviewed      the    record      and    find    no

                                               3
reversible error.        Accordingly, in No. 09-7191, we affirm for

the reasons stated by the district court.                    United States v.

Reese,     No.     3:05-cr-00241-RJC-1       (W.D.N.C.       May     15,    2009).

However,    we   grant      leave   to   appeal   in    forma   pauperis.       We

dispense    with     oral     argument    because      the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                        No. 08-8072 DISMISSED
                                                         No. 09-7191 AFFIRMED




                                         4